PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Yoo et al.
Application No. 15/447,027
Filed: 1 Mar 2017
For: Methods For Modifying Electrical Currents In Neuronal Circuits

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO WITHDRAW TERMINAL DISCLAIMER UNDER 37 C.F.R. §1.182” filed April 30, 2021.

In the present petition, applicant requests the withdrawal of previously filed terminal disclaimers as follows:

This is a Petition under 37 C.F.R. § 1.182 to request that the Commissioner withdraw the Terminal Disclaimers previously filed in the subject application on September 17, 2020, for the reason that the Terminal Disclaimers mistakenly list U.S. Patent No. 7,283,861, U.S. Patent No. 8,086,296, U.S. Patent No. 9,592,409, and U.S. Patent Application No. 15/951,062, as the patents and patent application over which the subject application is disclaimed. Because a patent has not yet been granted on the subject application, the public has not had an opportunity to rely on the erroneous Terminal Disclaimers.

Petition, 06/14/21, p. 1.

When an applicant files a petition under 37 CFR 1.182 to withdraw a previously filed terminal disclaimer, the Office of Petitions will normally consult with the Examiner prior to issuing a decision to determine if it is appropriate to provide the requested relief. After consulting with the Examiner in this case, the Examiner does not concur with applicant’s assertion. The Examiner determined the terminal disclaimers filed September 17, 2020, should not be withdrawn. The Examiner reasoned that:

The claims of the instant invention are narrower than that of the patent, in that they recite specific tone burst durations and total sonication durations. However, the claims of the patent similarly recite the use of an imaging system to monitor pulses, and applying focused ultrasound pulses to activate (increase neuronal activity) and disrupt (decrease neuronal activity) neuronal circuits in the brain. These focused ultrasound pulses would inherently have a tone burst duration and total sonication duration. Thus, while the instant invention differs in that it recites specific values for these durations, the same end result is achieved of increasing and decreasing neuronal activity, and the determination of the optimum values for these durations would be determined by one of ordinary skill in the art without undue experimentation.

In view of the above, the petition is DISMISSED. The Office will not withdraw the previously filed terminal disclaimer.

The Office finance records show applicant paid a $140 petition fee under 37 CFR 1.17(h) on April 30, 2021. A petition under 37 CFR 1.182 must be accompanied by a petition fee as set forth in 37 CFR 1.17(i). The Office has charged the required $210 petition fee under 37 CFR 1.17(i) and refunded the $140 fee under 37 CFR 1.17(h) paid April 30, 2021 to the Deposit Account as authorized. 

Inquiries related to this decision should be directed to the undersigned at (571) 272-3211. Any questions regarding the reasoning for not withdrawing the terminal disclaimers must be address with the examiner of record.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET